328 S.W.3d 357 (2010)
Michael and Angela KIRCHNER, Plaintiffs/Appellants,
v.
Robert J. BACKER, M.D. and West County Neurological Surgery, Inc., Defendants/Respondents.
No. ED 94237.
Missouri Court of Appeals, Eastern District, Division Three.
October 26, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 13, 2010.
Application for Transfer Denied January 25, 2011.
H. William McIntosh, Kansas City, MO, for appellant.
James P. Reinert, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.


*358 ORDER

PER CURIAM.
Michael Kirchner and Angela Kirchner (collectively "Plaintiffs") appeal from the judgment of the trial court following a jury verdict in favor of Dr. Robert J. Backer and West County Neurological Surgery, Inc. (collectively "Defendants") on their claims for medical malpractice and loss of consortium.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).